Citation Nr: 0732849	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-07 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for hepatitis C. 

3.  Entitlement to service connection for bilateral hearing 
loss. 

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine. 

6.  Entitlement to an increased initial rating for diabetes 
mellitus, currently rated as 20 percent disabling. 

7.  Entitlement to an effective date earlier than July 9, 
2001, for service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD, hepatitis C, bilateral hearing 
loss, tinnitus, degenerative disc disease of the lumbar 
spine, and that denied an increased initial rating and 
earlier effective date for diabetes mellitus. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In January 2004, the veteran requested a hearing before the 
Board sitting at the RO.  In August 2004, he requested that 
the hearing be rescheduled because of the death of his 
representative.  An RO telephone record of contact also dated 
in August 2004 indicated that the veteran desired that his 
hearing be cancelled.  As the veteran's desires were not 
clear, the Board requested clarification.  In September 2007, 
the veteran responded and requested a hearing before the 
Board sitting at the RO.  

The Board concludes that the veteran currently desires the 
opportunity for a hearing before the Board sitting at the RO.  
38 C.F.R. § 20.700 (2007).  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
the a traveling Veterans Law Judge 
sitting at the RO at the next appropriate 
opportunity.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



